PE'R CURIAM.
Appellant-defendant, Willard Lee Brewer, appeals a judgment adjudging him guilty and imposition of sentence for the offenses of aggravated assault and marring or injuring a fence.
Upon review of the record on appeal and after consideration of the briefs and oral argument of counsel for the respective parties, we determine that the evidence adduced at trial was totally insufficient to support that part of the judgment adjudging defendant guilty of aggravated assault, i. e., there was no evidence demonstrating that the defendant’s act of pointing a gun at the victim created in the victim a well-founded fear of imminent bodily harm. See State v. White, 324 So.2d 630 (Fla.1975).
Accordingly, that part of the judgment adjudging the defendant guilty of aggravated assault is reversed, and the sentence imposed thereon is vacated and set aside. In all other respects the judgment and sentence herein appealed is affirmed.
Reversed in part, affirmed in part.
CROSS and DOWNEY, JJ., and FO-GLE, HARRY W., Associate Judge, concur.